DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: It is noted that the claims filed 8/30/2021 are not compliant as the claims are on the remarks pages and thus are not on a separate sheet, and additionally fail to include the proper status identifier.  Regardless, the scope of the claims remains clear, and thus the claims have been considered as presented in order to avoid delay of case prosecution.
Claim Objections
Claims 6-25 are objected to because of the following informalities: 
Claim 9, “a large catheter or device” should be “the large catheter or the large device”. Similarly, “the larger catheters or devices” in claim 21 should be “the large catheter or the large device”.
Claim 1 “the partition” recited twice in line 7 should be “the at least one partition” for claim consistency.
Claim 24 “the outer diameter of the distal end” should be “an outer diameter at a distal end”. 
Although these limitations would be understood it is suggested they are amended for claim consistency.  Claims 7-8, 10-23, and 25 are included due to their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Note: Although the term “large” is a relative term, in the instant case it would be understood in view of the disclosure and context of the present claims.  A large catheter or a large device as claimed would be understood as a catheter or device which is of a size to push on the partition resulting in adjusting the lumen sizes.


Claim 18 recites “the radiopaque marker”. There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to if the claim intended to recite “a radiopaque marker” or depend from claim 17 which recites a radiopaque marker and thus would provide proper antecedent basis.
Claim 20 recites “the introducer catheter”. There is insufficient antecedent basis for this limitation in the claim, thus it is unclear as to what catheter or element “the introducer catheter” refers.
Claims 21-23 are rejected due to their dependency on claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-19 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US2008/0097350).
Regarding claim 6, Bell under a first interpretation discloses an introducer sheath for providing access to a lumen or a vessel in a patient (device has lumens for access into bodily lumens, Paragraph [0002, 0103]; wherein the device may comprise many different access structures as in Paragraph [0103] the present embodiment is a catheter), comprising: 
a tubular body (tubular body of catheter 10); and 
at least one partition (walls of the lumens 24, 26, 28; see Fig. 10A-C) inside the tubular body, providing at least two lumens (lumens 24, 26), a first lumen (24) and a second lumen (26) inside the tubular body, said at least one partition comprising a wall (septum 18); 

wherein when a large catheter or a large device is placed in the first lumen, the large catheter or the large device pushes the partition, thereby expanding the partition, increasing a size of the first lumen and reducing the size of the second lumen (the septum 18 is intended to be stretched or expanded for introduction of fluid and accept devices Paragraphs [0019, 0050]; wherein when the first lumen 24 is fully expanded and the septum 18 stretched, the second lumen 26 size would be reduced, see Fig. 10B, 10C; the claimed limitation is intended use, and as the partition of Bell moves to adjust size based on pressure within one of the lumens, the sheath of Bell would be able to function in the same manner as claimed when a large device or large catheter was placed inside the first lumen).  
Regarding claim 7, Bell discloses the introducer sheath of claim 6, wherein the wall of the at least one partition is made of an elastic material (Paragraph [0055]).  
Regarding claim 8, Bell discloses the introducer sheath of claim 7, wherein the at least one partition is constructed of the elastic material that has flexibility to facilitate the expansion induced by passage of the large catheter or the large device (Paragraph [0019, 0055]), and that has stiffness to facilitate the at least one partition into an approximation of the initial configuration after the large catheter or the large device has passed through the introducer sheath (the catheter partitions are flexible and capable returning to an initial configuration after being expanded, Paragraph [0019, 0087]).  
Regarding claim 9, Bell discloses the introducer sheath of claim 6, wherein a segment (see annotated Fig. 10C) in the at least one partition is a fold (the segment of annotated Fig. 10C is interpreted as a fold by being an undulation of the septum 18) that is capable of unfolding to increase the size of the at least one partition thereby increasing the size of the first lumen to accommodate passage of a large catheter or device (a device is capable of being inserted through the device that collapses the protrusion 50 and the undulations would be “unfolded” as claimed).  

    PNG
    media_image1.png
    231
    285
    media_image1.png
    Greyscale


Application No. 17/066,458e 13Regarding claim 10, Bell discloses the introducer sheath of claim 9, wherein the segment is made of a material same as the material of the wall of the at least one partition (segment is unitary with partition, Paragraph [0058, 0061]; see Fig. 8B).  
Regarding claim 11, Bell discloses the introduce sheath of claim 9, wherein the segment is made of a material different from the material of the wall of the at least one partition (septum 18 which comprises segment is made of a material more elastic than wall 15 that comprises protrusion 50, Paragraph [0061]).  
Regarding claim 12, Bell discloses the introducer sheath of claim 11, wherein the material of the segment is more elastic than the material of the wall of the at least one partition (Paragraph [0061]).  
Regarding claim 13, Bell discloses the introducer sheath of claim 6, wherein the wall of the at least one partition is selected from a group including polyurethane and thermoplastic elastomer (Paragraph [0058, 0061]).  
Regarding claim 14, Bell discloses the introducer sheath of claim 6, wherein an outer diameter of at least a portion of the introducer sheath is from about 3 Fr to about 30 Fr in a non-expanded configuration (discloses a 0.05 inch outer diameter which is about 4 Fr, Paragraph [0052]).
Regarding claim 15, Bell discloses the introducer sheath of claim 6, wherein the tubular body is substantially round (see Fig. 10C).  
Regarding claim 16, Bell discloses the introducer sheath of claim 6, wherein an outer surface and/or an inner surface of the introducer sheath comprises a lubricious coating configured to provide 
Regarding claim 17, Bell discloses the introducer sheath of claim 6, further comprising a radiopaque marker (radiopaque markers, Paragraph [0060]) located along the length of the sheath (Paragraph [0060]).  
Regarding claim 18, Bell discloses the introducer sheath of claim 6, wherein the radiopaque marker is disposed proximal from a tip of the introducer sheath (radiopaque markers are at selected locations along catheter body, where at least one location would be proximal to the tip of the body, Paragraph [0060]).  
Regarding claim 19, Bell discloses the introducer sheath of claim 6, further comprising an imaging marker (radiopaque marker of radiopaque material, Paragraph [0060]) formed from a radiopaque material to confirm a location of the introducer sheath (Paragraph [0060]).  
Regarding claim 25, Bell discloses the introducer sheath of claim 6, wherein the walls of the tubular body and at least one partition are elastic (Paragraph [0055]). 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Liffman (WO2009/097650).
Regarding claim 20, Bell discloses the introducer sheath of claim 6; yet, is silent regarding wherein the introducer sheath comprises at least one segment that is a fold that is ported upon itself in a baseline state, said fold capable of opening to an unfolded configuration and increasing a circumference 
Liffman teaches a catheter 10 that is expandable. In the non-expanded state (claimed baseline state) the catheter 10 has a plurality of folds 80, 82 about its circumference. Where the at least one segment that is a fold is folded upon itself (claimed as ported upon itself) (see Figs. 7-9). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the outer wall with expandable folds of Liffman for the outer wall of the catheter of Bell since the substitution of an expandable segment would have yielded predictable results, namely, a segment of a sheath that is expandable for passage of instruments or fluid. Where the modified invention of Bell/Liffman would have the modified outer wall be made of a folded material that would be capable of unfolding and increasing a circumference of a cross section of the introducer sheath and allow instruments to pass through it (wherein Paragraph [0022] of Bell discusses the catheter being expandable). Examiner makes notice an instrument greater than the expanded size of one of the lumens of the catheter of Bell/Liffman, were inserted into one of the lumens the folded segment as taught by Liffman would unfold and the walls of the lumen expand to accommodate the instrument thereby increasing the circumference of a cross-section of the catheter.   
Regarding claim 21, as discussed above, it would have been obvious for the sheath of Bell to have a folded wall for expansion in view of Liffman,  Bell/Liffman discloses the introducer sheath of claim 20, Liffman further teaches wherein the fold is capable of being refolded after the large catheters or devices passing through the introducer sheath are removed (the folds as taught by Liffman are folded in a rested state and therefore capable of returning to being folded, Paragraph 58 of Liffman teaches the folds may partially open and be resiliently expandable; therefore, once the pressure is removed the folds would return to the initial state).  
Regarding claim 22, as discussed above, it would have been obvious for the sheath of Bell to have a folded wall for expansion in view of Liffman.  Bell/Liffman discloses the introducer sheath of claim 20, Liffman further teaches further comprising multiple folds (folds 80, 82 of Liffman, see Figs. 7-9; where multiple folds would be incorporated into the segment of Bell), thereby allowing for expansion of the 
Regarding claim 23, as discussed above, it would have been obvious for the sheath of Bell to have a folded wall for expansion in view of Liffman.  Bell/Liffman discloses the introducer sheath of claim 22, wherein one or more of the multiple folds can be selectively deployed (where Bell discloses multiple lumens 24, 26, 28 as shown in Fig. 10C that contain different portions of the segment (septum 18) as modified by Liffman, wherein an instrument or fluid can be inserted into one or more of these lumens selectively, and thus the folds would be selectively deployed see Figs. 10A-10C, Paragraph [0022] of Bell).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Chesnin (US2006/0206094). 
Regarding claim 24, Bell discloses the introducer sheath of claim 6, as discussed above, yet, is silent regarding the introducer sheath is tapered and an outer diameter at the proximal end of the introducer sheath is greater than the outer diameter at the distal end of the introducer sheath. Chesnin teaches a catheter that is tapered with an increased diameter at the proximal end that tapers to a decreased diameter at the distal end of the catheter (Paragraph [0015]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the sheath of Bell to be tapered with the outer diameter greater at the proximal end than at the distal end as taught by Chesnin in order to minimize blood flow after the sheath has been fully inserted vascularly (Paragraph [0012] of Chesnin). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771